
	
		II
		111th CONGRESS
		1st Session
		S. 54
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for patient protection by establishing minimum nurse staffing ratios at
		  certain Medicare providers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Registered Nurse Safe Staffing Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)There are
			 hospitals throughout the United States that have inadequate staffing of
			 registered nurses to protect the well-being and health of the patients.
			(2)Studies show that
			 the health of patients in hospitals is directly proportionate to the number of
			 registered nurses working in the hospital.
			(3)There is a
			 critical shortage of registered nurses in the United States.
			(4)The effect of
			 that shortage is revealed in unsafe staffing levels in hospitals.
			(5)Patient safety is
			 adversely affected by these unsafe staffing levels, creating a public health
			 crisis.
			(6)Registered nurses
			 are being required to perform professional services under conditions that do
			 not support quality health care or a healthful work environment for registered
			 nurses.
			(7)As a payer for
			 inpatient and outpatient hospital services for individuals entitled to benefits
			 under the Medicare program established under title XVIII of the
			 Social Security Act, the Federal
			 Government has a compelling interest in promoting the safety of such
			 individuals by requiring any hospital participating in such program to
			 establish minimum safe staffing levels for registered nurses.
			3.Establishment of
			 minimum staffing ratios by Medicare participating hospitals
			(a)Requirement of
			 Medicare Provider AgreementSection 1866(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395cc(a)(1)) is amended—
				(1)in subparagraph
			 (U), by striking and at the end;
				(2)in subparagraph
			 (V), by striking the period at the end and inserting , and;
			 and
				(3)by inserting
			 after subparagraph (V) the following new subparagraph:
					
						(W)in the case of a hospital, to meet the
				requirements of section
				1899.
						.
				(b)RequirementsTitle
			 XVIII of the Social Security Act is
			 amended by inserting after section 1889 the following new section:
				
					1899.Staffing requirements for Medicare participating
		  hospitals(a)Establishment of
				Staffing System
							(1)In
				generalEach participating hospital shall adopt and implement a
				staffing system that ensures a number of registered nurses on each shift and in
				each unit of the hospital to ensure appropriate staffing levels for patient
				care.
							(2)Staffing system
				requirementsSubject to paragraph (3), a staffing system adopted
				and implemented under this section shall—
								(A)be based upon
				input from the direct care-giving registered nurse staff or their exclusive
				representatives, as well as the chief nurse executive;
								(B)be based upon the
				number of patients and the level and variability of intensity of care to be
				provided, with appropriate consideration given to admissions, discharges, and
				transfers during each shift;
								(C)account for
				contextual issues affecting staffing and the delivery of care, including
				architecture and geography of the environment and available technology;
								(D)reflect the level
				of preparation and experience of those providing care;
								(E)account for
				staffing level effectiveness or deficiencies in related health care
				classifications, including but not limited to, certified nurse assistants,
				licensed vocational nurses, licensed psychiatric technicians, nursing
				assistants, aides, and orderlies;
								(F)reflect staffing
				levels recommended by specialty nursing organizations;
								(G)establish
				upwardly adjustable registered nurse-to-patient ratios based upon registered
				nurses’ assessment of patient acuity and existing conditions;
								(H)provide that a
				registered nurse shall not be assigned to work in a particular unit without
				first having established the ability to provide professional care in such unit;
				and
								(I)be based on
				methods that assure validity and reliability.
								(3)LimitationA
				staffing system adopted and implemented under paragraph (1) may not—
								(A)set
				registered-nurse levels below those required by any Federal or State law or
				regulation; or
								(B)utilize any
				minimum registered nurse-to-patient ratio established pursuant to paragraph
				(2)(G) as an upper limit on the staffing of the hospital to which such ratio
				applies.
								(b)Reporting, and
				Release to Public, of Certain Staffing Information
							(1)Requirements
				for hospitalsEach participating hospital shall—
								(A)post daily for
				each shift, in a clearly visible place, a document that specifies in a uniform
				manner (as prescribed by the Secretary) the current number of licensed and
				unlicensed nursing staff directly responsible for patient care in each unit of
				the hospital, identifying specifically the number of registered nurses;
								(B)upon request,
				make available to the public—
									(i)the nursing staff
				information described in subparagraph (A); and
									(ii)a detailed
				written description of the staffing system established by the hospital pursuant
				to subsection (a); and
									(C)submit to the
				Secretary in a uniform manner (as prescribed by the Secretary) the nursing
				staff information described in subparagraph (A) through electronic data
				submission not less frequently than quarterly.
								(2)Secretarial
				responsibilitiesThe Secretary shall—
								(A)make the
				information submitted pursuant to paragraph (1)(C) publicly available,
				including by publication of such information on the Internet website of the
				Department of Health and Human Services; and
								(B)provide for the
				auditing of such information for accuracy as a part of the process of
				determining whether an institution is a hospital for purposes of this
				title.
								(c)Recordkeeping;
				Data Collection; Evaluation
							(1)RecordkeepingEach
				participating hospital shall maintain for a period of at least 3 years (or, if
				longer, until the conclusion of pending enforcement activities) such records as
				the Secretary deems necessary to determine whether the hospital has adopted and
				implemented a staffing system pursuant to subsection (a).
							(2)Data collection
				on certain outcomesThe Secretary shall require the collection,
				maintenance, and submission of data by each participating hospital sufficient
				to establish the link between the staffing system established pursuant to
				subsection (a) and—
								(A)patient acuity
				from maintenance of acuity data through entries on patients’ charts;
								(B)patient outcomes
				that are nursing sensitive, such as patient falls, adverse drug events,
				injuries to patients, skin breakdown, pneumonia, infection rates, upper
				gastrointestinal bleeding, shock, cardiac arrest, length of stay, and patient
				readmissions;
								(C)operational
				outcomes, such as work-related injury or illness, vacancy and turnover rates,
				nursing care hours per patient day, on-call use, overtime rates, and
				needle-stick injuries; and
								(D)patient
				complaints related to staffing levels.
								(3)EvaluationEach
				participating hospital shall annually evaluate its staffing system and
				establish minimum registered nurse staffing ratios to assure ongoing
				reliability and validity of the system and ratios. The evaluation shall be
				conducted by a joint management-staff committee comprised of at least 50
				percent of registered nurses who provide direct patient care.
							(d)Enforcement
							(1)ResponsibilityThe
				Secretary shall enforce the requirements and prohibitions of this section in
				accordance with the succeeding provisions of this subsection.
							(2)Procedures for
				receiving and investigating complaintsThe Secretary shall
				establish procedures under which—
								(A)any person may
				file a complaint that a participating hospital has violated a requirement or a
				prohibition of this section; and
								(B)such complaints
				are investigated by the Secretary.
								(3)RemediesIf
				the Secretary determines that a participating hospital has violated a
				requirement of this section, the Secretary—
								(A)shall require the
				facility to establish a corrective action plan to prevent the recurrence of
				such violation; and
								(B)may impose civil
				money penalties under paragraph (4).
								(4)Civil money
				penalties
								(A)In
				generalIn addition to any other penalties prescribed by law, the
				Secretary may impose a civil money penalty of not more than $10,000 for each
				knowing violation of a requirement of this section, except that the Secretary
				shall impose a civil money penalty of more than $10,000 for each such violation
				in the case of a participating hospital that the Secretary determines has a
				pattern or practice of such violations (with the amount of such additional
				penalties being determined in accordance with a schedule or methodology
				specified in regulations).
								(B)ProceduresThe
				provisions of section 1128A (other than subsections (a) and (b)) shall apply to
				a civil money penalty under this paragraph in the same manner as such
				provisions apply to a penalty or proceeding under section 1128A.
								(C)Public notice
				of violations
									(i)Internet
				websiteThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services the names of participating
				hospitals on which civil money penalties have been imposed under this section,
				the violation for which the penalty was imposed, and such additional
				information as the Secretary determines appropriate.
									(ii)Change of
				ownershipWith respect to a participating hospital that had a
				change in ownership, as determined by the Secretary, penalties imposed on the
				hospital while under previous ownership shall no longer be published by the
				Secretary of such Internet website after the 1-year period beginning on the
				date of change in ownership.
									(e)Whistleblower
				Protections
							(1)Prohibition of
				discrimination and retaliationA participating hospital shall not
				discriminate or retaliate in any manner against any patient or employee of the
				hospital because that patient or employee, or any other person, has presented a
				grievance or complaint, or has initiated or cooperated in any investigation or
				proceeding of any kind, relating to the staffing system or other requirements
				and prohibitions of this section.
							(2)Relief for
				prevailing employeesAn employee of a participating hospital who
				has been discriminated or retaliated against in employment in violation of this
				subsection may initiate judicial action in a United States district court and
				shall be entitled to reinstatement, reimbursement for lost wages, and work
				benefits caused by the unlawful acts of the employing hospital. Prevailing
				employees are entitled to reasonable attorney’s fees and costs associated with
				pursuing the case.
							(3)Relief for
				prevailing patientsA patient who has been discriminated or
				retaliated against in violation of this subsection may initiate judicial action
				in a United States district court. A prevailing patient shall be entitled to
				liquidated damages of $5,000 for a violation of this statute in addition to any
				other damages under other applicable statutes, regulations, or common law.
				Prevailing patients are entitled to reasonable attorney’s fees and costs
				associated with pursuing the case.
							(4)Limitation on
				actionsNo action may be brought under paragraph (2) or (3) more
				than 2 years after the discrimination or retaliation with respect to which the
				action is brought.
							(5)Treatment of
				adverse employment actionsFor purposes of this
				subsection—
								(A)an adverse
				employment action shall be treated as retaliation or discrimination; and
								(B)the term
				adverse employment action includes—
									(i)the failure to
				promote an individual or provide any other employment-related benefit for which
				the individual would otherwise be eligible;
									(ii)an adverse
				evaluation or decision made in relation to accreditation, certification,
				credentialing, or licensing of the individual; and
									(iii)a personnel
				action that is adverse to the individual concerned.
									(f)Relationship to
				State LawsNothing in this section shall be construed as
				exempting or relieving any person from any liability, duty, penalty, or
				punishment provided by any present or future law of any State or political
				subdivision of a State, other than any such law which purports to require or
				permit the doing of any act which would be an unlawful practice under this
				title.
						(g)Relationship to
				Conduct Prohibited Under the National Labor Relations Act or Other Collective
				Bargaining LawsNothing in this section shall be construed as
				permitting conduct prohibited under the National Labor Relations Act or under
				any other Federal, State, or local collective bargaining law.
						(h)RegulationsThe
				Secretary shall promulgate such regulations as are appropriate and necessary to
				implement this section.
						(i)DefinitionsIn
				this section:
							(1)Participating
				hospitalThe term participating hospital means a
				hospital that has entered into a provider agreement under section 1866.
							(2)Registered
				nurseThe term registered nurse means an individual
				who has been granted a license to practice as a registered nurse in at least
				one State.
							(3)UnitThe
				term unit of a hospital is an organizational department or
				separate geographic area of a hospital, such as a burn unit, a labor and
				delivery room, a post-anesthesia service area, an emergency department, an
				operating room, a pediatric unit, a stepdown or intermediate care unit, a
				specialty care unit, a telemetry unit, a general medical care unit, a subacute
				care unit, and a transitional inpatient care unit.
							(4)ShiftThe
				term shift means a scheduled set of hours or duty period to be
				worked at a participating hospital.
							(5)PersonThe
				term person means one or more individuals, associations,
				corporations, unincorporated organizations, or labor
				unions.
							.
			(c)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2010.
			
